Citation Nr: 0703313	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-21 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 20, 2003, 
for the grant of a 50 percent disability rating for 
headaches, the manifestation of service-connected anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, increased the assigned 
rating for the veteran's service-connected headaches from 30 
to 50 percent, effective April 3, 2003.  A subsequent July 
2003 rating decision assigned the current effective date of 
March 20, 2003.

The Board notes that the veteran also perfected an appeal on 
the issues of entitlement to service connection for irritable 
bowel syndrome, acid reflux disease, degenerative joint 
disease of the lumbar spine, and compensation under 38 
U.S.C.A. § 1151 for residuals of hemorrhoidectomy.  All of 
these claims were denied by an April 2005 Board decision.

The veteran appealed the April 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2006 Order, the Court, pursuant to a joint 
motion, vacated the Board's April 2005 decision to the extent 
it denied an effective date earlier than March 20, 2003, for 
the grant of a 50 percent evaluation for headaches.  The 
appeal as to the remaining issues was dismissed.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

By correspondence dated in September 2006, the Board inquired 
whether the veteran's attorney desired to submit additional 
evidence or argument in support of his claim, and, if so, if 
he wanted to remand the case for initial consideration by the 
agency of original jurisdiction (AOJ) or waive such 
consideration.  

The veteran's attorney subsequently submitted a copy of the 
November 2005 Appellant's Brief submitted to the Court, which 
contained additional argument in support of the veteran's 
earlier effective date claim.  Further, the attorney asserted 
in a statement dated in September 2006 that the veteran 
wanted a remand for initial AOJ consideration of that 
evidence.  

The Board acknowledges that the November 2005 Appellant's 
Brief contains additional contentions and refers to evidence 
not explicitly referenced in the adjudication of this claim 
by the April 2005 decision.  As such, it presents additional 
facts which might raise a new basis for granting the claim.  
Further, as already stated, the veteran did not waive initial 
consideration of this evidence by the AOJ, and explicitly 
indicated that he wanted the appeal remanded for such 
consideration.  

Therefore, in an effort to accord the appellant every 
possible administrative consideration, the Board has decided 
that this appeal must be remanded to the RO for initial 
review and consideration of the new evidence submitted by the 
appellant directly to the Board.  See 38 C.F.R. § 20.1304(c); 
see also DAV, et. al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003)(the Board is an appellate body and 
not an initial finder of facts).

In addition to the foregoing, the Board notes that during the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held, in part, that the notice 
provided to a claimant should include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran's appeal is not from the initial grant of 
service connection.  In fact, service connection was 
established for the veteran's anxiety reaction, manifestly 
chiefly by headaches, via an August 1955 rating decision.  
Further, the statements submitted by and on behalf of the 
veteran indicate he is familiar with the elements necessary 
to substantiate this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it).  Nevertheless, the Board cannot ignore the fact 
that this appeal involves the issues of effective dates and 
disability ratings, and that the veteran was not provided 
with the specific type of information discussed by the Court 
in Dingess regarding such elements.  Moreover, for the 
reasons stated above, it has already been determined that a 
remand is required in this case.  Therefore, the Board 
concludes that the veteran should also be provided with 
additional notification in light of the Court's holding in 
Dingess.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the July 2003 Statement of the Case, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

